DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Van Der Velde et al (2021/0075567).
Regarding claims 1 and 11, Van Der Velde discloses user adj2 equipment and a method performed by a user equipment (UE) in a wireless communication system (see dual connectivity user equipment in paragraph 0002), the method comprising: establishing a connection with a first cell group (CG) (see a first cell group in paragraph 0037); receiving, from the first CG, information related to a configuration of a second CG for establishing a dual connectivity with the first CG and the second CG (see a wireless communication system supporting a dual connectivity, the method comprising: transmitting, by a base station, a first message including configuration information for a secondary cell group (SCG) in paragraph 0004);  receiving, from the first CG, a semi-static configuration for at least one of a first UL resource for an uplink (UL) transmission to the first CG or a second UL resource for a UL transmission to the second CG 
Regarding claims 2 and 12, Van Der Velde discloses wherein the first UL resource and the second UL resource are separated from each other in a time domain in a timing division multiplexing (TDM) manner (see time division duplex (TDD) in paragraphs 0034, 0042). 
Regarding claims 3 and 13, Van Der Velde discloses wherein the UL transmission for an initial access procedure in the first CG can always be performed irrespective of the semi-static configuration for the first UL resource and second UL resource (see Initially, the MeNB 803 and the dual connectivity UE 801 employ a RRC re-configuration process, say via RRC ConnectionReconfiguration messages 807 in paragraph 0075). 
Regarding claim 6, Van Der Velde discloses if the first UL resource is not used for the UL transmission to the first CG, the first UL resource is used by the second CG (see dynamically schedule UL transmissions for the dual connectivity UE in paragraph 0028, dynamic configuration information concerning uplink transmissions in paragraph 0056, and resources are to be added or modified in paragraph 0061). 
Regarding claim 7, Van Der Velde discloses wherein, if the second UL resource is not used for the UL transmission to the second CG, the second UL resource is used by the first CG (see dynamically schedule UL transmissions for the dual connectivity UE in paragraph 0028, dynamic configuration information concerning uplink transmissions in paragraph 0056, and resources are to be added or modified in paragraph 0061). 

 	Regarding claim 10, Van Der Velde discloses wherein the first UL resource is a set of first UL subframes, and wherein the second UL resource is a set of second UL subframes (see subframe in paragraph 0077). 
Regarding claims 16, Van Der Velde discloses wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (see the UE is in communication with a network (MeNB, SeNB in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde in view of Takeda et al (2020/0022098).
Regarding claims 4 and 14, Van Der Velde discloses the use of LTE (see LTE in paragraph 0025) but doesn't specifically disclose the first CG is a CG of long-term evolution (LTE), and wherein the second CG is a CG of new radio access technology (NR). However, Takeda discloses the use of both LTE and NR (see paragraph 0144). The claim would have been .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde in view of Pellertier et al (2020/0245257).
Regarding claims 5 and 15, Van Der Velde doesn't specifically disclose a UL transmission to the first CG has priority in the first UL resource, and wherein a UL transmission to the second CG has priority in the second UL resource. However, to use a priority is well known in the art. Pellertier discloses the use of priority (see a priority level/rule in paragraphs 0201, 0202, 0220). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde.
Regarding claim 8, Van Der Velde discloses UL resource scheduling (see paragraphs 0084, 0085) but doesn't specifically disclose if the UL transmission to the first CG is scheduled with the second UL resource, the scheduled UL transmission to the first CG is omitted irrespective of whether there is the UL transmission to the second CG in the second UL resource. However, to omit or perform a scheduled UL transmission is a matter of design choice. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.